J-A19016-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                                                :
                v.                              :
                                                :
                                                :
    OMAR S. HARRISON                            :
                                                :
                       Appellant                :   No. 2130 EDA 2019

         Appeal from the Judgment of Sentence Entered March 25, 2019
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0007067-2017


BEFORE: PANELLA, P.J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McLAUGHLIN, J.:                            Filed: November 25, 2020

       Omar Harrison appeals from the judgment of sentence entered after a

jury found him guilty of two counts of Involuntary Deviate Sexual Intercourse

(person less than 16 years of age) and one count each of Statutory Sexual

Assault, Institutional Sexual Assault, Indecent Assault, and Corruption of

Minors.1 Harrison challenges the sufficiency of the evidence, trial court

evidentiary rulings, prosecutorial statements, and the discretionary aspects of

his sentence. We affirm.

       Harrison, a dean at a charter elementary school, was charged with

crimes related to his relationship with, and assault of, a student, Z.R, including

an encounter that occurred at an Econo Lodge on June 12, 2017.


____________________________________________


1  18 Pa.C.S.A. §§ 3123(a)(7),                 3122.1,    3124.2,   3126(a)(8),   and
6301(a)(1)(ii), respectively.
J-A19016-20



     Prior to trial, Harrison filed motions in limine, including: (1) a motion to

preclude the Commonwealth from using the term “grooming,” as the

Commonwealth did not intend to provide expert testimony on “grooming”; (2)

a motion to preclude the testimony of a motel manager, who intended to

testify that the front desk clerk that was working at the motel on June 12,

2017, was fired later that summer for renting hotel rooms without

documentation; and (3) a motion to admit a prior conviction of Z.R.’s mother

as a crimen falsi conviction. The court denied the motions.

     The court held a jury trial. Both the Commonwealth and the defense

mentioned “grooming” in their opening statements. The Commonwealth

stated:

          Now, you all are going to be able to see why we have these
          laws, and you’re going to personally see what it’s like for
          someone who’s in an authority position, an adult, to groom,
          to sexualize, and to monopolize on the vulnerabilities of a
          child for their own sexual gratification.

N.T., 10/31/18, at 27.

     Harrison stated:

          Ladies and gentlemen, you’re going to hear the term was
          used during the course of the argument “grooming,” that
          Mr. Harrison groomed [Z.R.]. Let’s talk about this because
          part of the issue you’re going to have to decide through the
          course of this trial is – it’s 2018. Can an individual of a
          certain age have any kind of interaction with someone who’s
          much younger? That’s part of your decision here. And you’re
          going to hear where Mr. Harrison explains exactly what was
          going on as far as his relationship with [Z.R.], that he
          checked her. When she would become sexual in terms of
          her conversations, he stepped back. You’re going to hear
          the information that, well, Mr. Harrison was grooming [Z.R.]


                                     -2-
J-A19016-20


         for this sexual activity. The Commonwealth presented a
         PowerPoint, the map, all right? You’re going to see that
         [Z.R.] lived approximately half a mile from the house [sic].
         Well, you know what, Mr. Harrison, over the course of a few
         months, gave [Z.R.] rides to school. You’re not going to hear
         about anything regarding what took place during the course
         of those rides to school. You’re not going to hear anything
         about any inappropriate touching, any inappropriate
         contact, [or] inappropriate escalation of the relationship.
         When you talk about it – when you’re going to hear about
         grooming, what is the whole purpose of grooming? To
         ultimately get them to the point -- get the juvenile to the
         point of sexual interaction and they control -- conceal the
         relationship, the sexual aspect of it so that they continue.
         What’s the problem with this? Graduation’s the problem. Six
         months later is a problem. A single incident is the problem.
         If this is supposedly grooming, this is not a one-and-done
         situation. This is something that is designed to be carried
         forth and to go forward, keeping it concealed to whatever
         date, and that’s part of the problem here, ladies and
         gentlemen, if this is that, one time.

Id. at 37-38.

      Z.R. testified at trial and said that Harrison was the dean of the

elementary school she attended. Id. at 48. She testified that she met him

when she was in the seventh grade and that at first he “was a father figure,”

but the relationship turned sexual. Id. at 50. She testified that when she was

in the eighth grade, Harrison would drive her to school when her mother was

unable to do so due to her work schedule. Id. at 51-52. He also sometimes

drove her home from school. Id. at 53. She said they communicated through

Instagram and on her house telephone, and that Harrison would pull her from

her classes and they would have conversations in his office. Id. at 54-55.

      Z.R. testified that Harrison “would come on to me and tell me how good

I look and things like that,” and that he told her that she was better than his

                                     -3-
J-A19016-20



wife. Id. at 75. She stated that Harrison told her that he wanted to have

threesomes with other students in the school. Id. at 76. She explained that

he would pull her out of class and have her log into her Instagram account

from his phone to make sure she had deleted the messages they exchanged.

Id. She also said he also showed her pictures of his penis and of naked

females. Id. at 76-77.

      Z.R. testified that one day “at the end of [her] eighth-grade year before

graduation,” which was on June 23, 2017, Harrison got her to tell her mother

that she would be attending a boxing class after school. Id. at 80. He then

drove her to a motel, an Econo Lodge. Id. at 85. She waited in the car while

Harrison rented a room. Id. at 86. After they went in the room, Z.R. went into

the bathroom to freshen up and to take off her clothes, and when she came

out, Harrison was naked. Id. at 87. She testified that she and Harrison then

had sex, where his “penis went inside” her, and after they had intercourse, he

“ate her vagina and [she] sucked his penis.” Id. at 89, 91. She testified that

“his tongue was on [her] vagina, and it was moving,” and that he licked the

lips of her vagina. Id. at 91-92.

      Z.R. also testified that Harrison told her he had rented a room for them

on the day of her graduation, but they did not go to the motel. Id. at 99. She

said she and Harrison continued to communicate after she graduated from the

elementary school. Id. at 102-04.

      Z.R. testified that following her graduation, in October 2017, her mother

discovered that Z.R. had an Instagram account and saw messages exchanged

                                     -4-
J-A19016-20



between Z.R. and Harrison. Id. at 48. She stated that, when her mom asked

her about it, “I kept denying it to protect him because I was in love with him.”

Id. at 57. Her mom went to the school to confront Harrison, and she called

the police. Id.

      The messages included the following, which Z.R. and Harrison

exchanged in October 2017:

         [Z.R.] [I]’m coming up there Wednesday after school…when
         you gonna to take us out?

         [Harrison]: Maybe this weekend. Whatchu have goin’ on??

         [Z.R.]: iont got nothing going my per[io]d gonna be off then
         yayy lol

         [Harrison]: “[Laugh, cry face emoji] i wasn’t talking bout
         that, lol

         [Z.R.]: Oohh i was thinking we could slide that in

         [Harrison]: Haaaa! #Maybe

Commonwealth Exh. C2.

      The following exchange also occurred in October 2017:

         [Z.R.] You a weirdo bye boy you a whore lol

         [Harrison]: And u being w the dean over there makes u a
         what??? [laugh face emoji]

         [Z.R.]: [numerous laugh face emojis] Wallahi I don’t talk to
         him lol he is fine, but I’m over here chillin’ and he not fucking
         me so I’m not a whore dummy I’m a baby thot there’s a
         difference, duhh [four laugh face emojis]

         [Harrison]: Ever!! [three laugh, cry face emojis]

         [Harrison] You my baby thot right?

         [Z.R.]: Ever the baby Thot dh [four laugh face emojis].



                                       -5-
J-A19016-20


         [Z.R.] Naw but I’m ya baby lol [heart emoji, laugh face
         emoji]

Id. Z.R. testified that “thot” was slang for “that ho over there.” N.T.,

10/31/18, at 71.

      The prosecution also presented the testimony of Sergeant James Young

Simpkins, Jr. He stated that after Z.R. reported the relationship to the police,

he spoke with Harrison. Sergeant Simpkins said that Harrison told him he took

Z.R. to Econo Lodge once, but was there to meet another girl, whom he did

not want to involve in the investigation. Id. at 173-75. Sergeant Simpkins

further testified that the police determined from cell phone records that the

incident at the Econo Lodge occurred on June 12, 2017. N.T., 11/5/18, at 12-

13.

      The general manager of the Econo Lodge, Prad Sayal, testified that the

Econo Lodge had records for Harrison for three dates in 2017, but not for June

12. N.T., 10/31/18, at 240. He said that on June 12, 2017, a former employee

of the Econo Lodge was working the front desk, and he explained that in

August 2017, the former employee was fired because he had been selling

rooms without paperwork and pocketing the money. Id. at 244-48. On cross-

examination, Harrison’s counsel asked if there was any other reason for the

employee’s firing, and Sayal answered, “No.” Id. at 252.

      Z.R.'s mother, A.G., testified next. Id. at 259. She stated that Harrison

worked at the school, and sometimes drove Z.R. to school. Id. at 262. She

further testified that Harrison spoke on the phone with Z.R. and another

student. Id. at 263. She said that in October 2017, she was looking on the

                                     -6-
J-A19016-20



tablet Z.R. used and discovered Instagram messages between Z.R. and

Harrison. Id. at 267-68. She retrieve a bat and she and Z.R. drove to the

school. Id. at 269. Z.R. then told the police about the relationship. Id.

Following the encounter, A.G. and Harrison exchanged text messages, where

he claimed he and Z.R. never had sex.

      The Commonwealth and Harrison stipulated that “[o]n the day of the

offense at issue, . . . Harrison was 41 years old[ and Z.R.] was 14 years old.”

N.T., 10/31/18, at 45.

      In his closing argument, Harrison again mentioned grooming:

         I submit to you, ladies and gentlemen, the term His Honor
         already talked about a little bit -- grooming. This is not
         consistent behavior if that is the case. All right. This is a
         single incident. Now, if someone is grooming someone it’s
         for prolonged period of time, done in such a way as to avoid
         discovery. You’re not going to do it in an open school. You're
         not going to do it where there – you’re surrounded by
         professionals, trained, dedicated, who are obligated under
         the law to report that. You’re not going to do -- and one
         time and done over the summer? Free time for everybody.
         Nothing further. New school year, nothing further.

N.T., 11/5/18, at 29-30.

      The jury convicted Harrison of the above-referenced offenses. At

sentencing, the court heard from Z.R. and A.G., and also from Harrison and

Harrison’s mother. The trial court imposed an aggregate sentence of 12¾ to

25½ years’ imprisonment. It provided the following reasons:

         Now the [c]ourt wants to put on the record numerous
         factors. First of all, the [c]ourt has heard from both the
         defense and from the Commonwealth, the various
         witnesses, the victim impact statements. The [c]ourt notes


                                     -7-
J-A19016-20


       that as reflected from the county PSI the background of Mr.
       Harrison. He has two prior adult arrests in Philadelphia in
       2013, both guilty verdicts from trials from jury verdicts, one
       for Recklessly Endangering Another Person and another one
       for Possessing an Instrument of Crime. I did study his
       employment history. He was a teacher’s assistant at Don
       Guanella for a little bit and then became Dean of Students
       at . . . the school that’s the subject of this case. During Mr.
       Harrison’s allocution during his statement to the [c]ourt, the
       [c]ourt is struck by the fact and has read in the PSI that
       again Mr. Harrison seems to -- he doesn’t seem to
       understand, doesn’t seem to get it. After 12 jurors found
       him guilty, 12 jurors found him guilty, he still denies
       culpability. He doesn’t take responsibility. His comments to
       the [c]ourt today are that again first in the PSI he blamed
       the police for setting him up as for some reason there was
       some crazy rationale that the police, who did an excellent
       job in this case who were just investigating what they were
       told as if they were at fault. Then after that he blames his
       attorney because he didn’t do a good job. And then he
       seemed to blame the victim and the family for a lot of
       coaching going on. During his allocution he mentioned this
       is a huge misunderstanding. However, this is not a huge
       misunderstanding. This is a huge crime. You don’t seem to
       understand what’s going on here. You’re either in complete
       denial of what’s happened here or you're the most arrogant
       bluster of a pathological liar I’ve even seen. All 12 people
       found you guilty of this, not 1, not 2, not 3, all 12 people
       found you guilty of all the charges. As [Z.R.] testified, you
       destroyed and wrecked a very important part of her life
       which she can never get back. You were in a position of
       authority. You were the Dean of Students and you ended up
       being the Dean of Deception for [Z.R.] and her family.
       You’ve taken absolutely no responsibility for this. You were
       in a position of authority and you destroyed her. You
       violated every decent professional moral standard that
       anybody would hold. The [c]ourt must respect the jury’s
       verdict. I have a duty. This [c]ourt has a duty for protection
       of the public, the gravity of the offense, these are felonies,
       felony 1’s, most of them, and relation to the impact of the
       victim, . . . and her family, and the rehabilitative needs of
       [Harrison]. But as this report states the rehabilitative needs
       of [Harrison] are almost useless if [Harrison] is in a
       complete state of denial or pathologically lying about what

                                    -8-
J-A19016-20


         happened here. Mr. Harrison would ask this [c]ourt to
         completely disregard the verdict of the jury because Mr.
         Harrison knows better where the [c]ourt should have
         listened to [Harrison] and not the 12 jurors. Again, this is
         the height of arrogance and it’s unbelievable to th[e]
         [c]ourt. Th[e] [c]ourt does not relish or enjoy sentencing
         people, and I know your family is broken and so is [Z.R.’s]
         family, and the only person who took a hammer to
         everybody’s life was you, Mr. Harrison. So in relation to all
         those factors the [c]ourt is going to sentence as follows.
         Count 1, Statutory Sexual Assault, 24 to 48 months. Count
         2, Involuntary Deviate Sexual Intercourse, 57 to 114
         months. That will be consecutive to Count 1. Count 3,
         Involuntary Deviate Sexual Intercourse, 57 to 114 months.
         That will be consecutive to Counts 1 and 2. Count 4,
         Institutional Sexual Assault, that will be 12 to 24 months
         consecutive to Counts 1, 2 and 3. Count 5, Indecent Assault,
         merges with the other counts I have mentioned, 1, 2, 3 and
         4. And Count 6, Corruption of Minors, 3 to 6 months. This
         runs consecutive to all the other counts. It's a total of 153
         months to 306 months for an aggregate of 12.75 years to
         25-1/2 years. That’s the sentence. That’s the reason for the
         sentence. And I’m sorry for everybody here in the
         courtroom, both your family and [Z.R.’s] family. Perhaps
         time will heal some wounds but this is an appropriate
         sentence considering all the factors mentioned in this court
         and in this case. Thank you. That’s it.

N.T., 3/25/19, at 40-44.

      Harrison filed a post-sentence motion, which the trial court denied.

Harrison filed a timely appeal. Harrison raises the following issues:

         [1.] Whether the evidence was insufficient to sustain the
         verdict of guilty of Involuntary Deviate Sexual Intercourse
         on the allegation that Mr. Harrison performed oral sex on
         the complainant because the Commonwealth did not prove
         beyond a reasonable doubt that [Harrison] engaged in
         deviate sexual intercourse with a complainant who is less
         than 16 years of age and [Harrison] is four or more years
         older than the complainant and the complainant and
         [Harrison] were not married to each other?



                                     -9-
J-A19016-20


         [2.] Whether the evidence was insufficient to sustain the
         verdict of guilty of Statutory sexual assault because the
         Commonwealth did not prove that Mr. Harrison and the
         complainant were not married to each other?

         [3.] Whether the evidence was insufficient to sustain the
         verdict of guilty of Indecent assault because the
         Commonwealth did not prove that Mr. Harrison and the
         complainant were not married to each other?

         [4.] Whether the Trial Court erred when it allowed the
         Commonwealth to use the term “grooming” in opening and
         closing when that term is a term of art reserved for use by
         expert witnesses. The term inflamed the jury, suggested
         that there would be evidence that was more prejudicial than
         probative, and the term suggested evidence that was
         irrelevant to the case at hand?

         [5.] Whether the Trial Court erred when it allowed the
         Commonwealth to elicit testimony that a hotel clerk was
         fired five months after the allegations arose for
         surreptitiously renting rooms in the hotel in question, to
         cover the Commonwealth’s failure to prove that the
         allegations could have materialized in the hotel?

         [6.] Whether the Trial Court erred when it disallowed
         Defense Counsel to cross examine Commonwealth witness
         Alisha Gambrell using a prior crimen falsi conviction?

         [7.] Whether the Trial Court erred when it denied Mr.
         Harrison’s motion for reconsideration challenging the
         discretionary aspects of his sentence because the sentence
         is harsh and excessive under the circumstances?

Harrison’s Br. at 11-12.

      In his first three issues, Harrison argues the Commonwealth failed to

present sufficient evidence to support the verdict. “When reviewing a

sufficiency of the evidence claim, we must determine whether, when viewed

in the light most favorable to the verdict winner, the evidence at trial and all

reasonable inferences therefrom are sufficient for the trier of fact to find that



                                     - 10 -
J-A19016-20



each element of the crime charged is established beyond a reasonable doubt.”

Commonwealth v. Dix, 207 A.3d 383, 390 (Pa.Super. 2019). “The

Commonwealth may sustain its burden of proving every element of the crime

beyond a reasonable doubt by means of wholly circumstantial evidence.” Id.

(quoting Brown, 23 A.3d 544, 559 (Pa.Super. 2011) (en banc)). “[T]he

uncorroborated testimony of a sexual assault victim, if believed by the trier of

fact, is sufficient to convict a defendant.” Commonwealth v. Charlton, 902

A.2d 554, 562 (Pa.Super. 2006) (quoting Commonwealth v. Davis, 650

A.2d 452, 455 (Pa.Super. 1994)).

      Harrison first claims that the Commonwealth failed to prove penetration

sufficient to establish one of the convictions for IDSI. He claims that Z.R.

answered “no” when asked if Harrison’s tongue penetrated her vagina. He

claims that, although the testimony stated there was contact “on” the victim’s

vagina and “on the lips of [her] vagina,” the testimony did not establish

penetration. He claims that the testimony did not establish he “entered in the

labia,” or that he engaged in acts of oral or anal intercourse that involved

penetration, however slight. Harrison’s Br. at 24.

      A person commits IDSI with a Person Less Than 16 Years of Age when

the person engages in deviate sexual intercourse with a complainant “who is

less than 16 years of age and the person is four or more years older than the

complainant and the complainant and the person are not married to each

other.” 18 Pa.C.S.A. § 3123(a)(7). “Deviate sexual intercourse” includes

“intercourse per os or per anus between human beings.” 18 Pa.C.S.A. § 3101.

                                     - 11 -
J-A19016-20



“In addition to its ordinary meaning,” sexual intercourse “includes intercourse

per os or per anus, with some penetration however slight[.]” Id. “[A] person

can penetrate by use of the mouth or the tongue.” Commonwealth v.

Wilson, 825 A.2d 710, 714 (Pa.Super. 2003) (quoting Commonwealth v.

L.N., 787 A.2d 1064, 1070 (Pa.Super. 2001)). However, IDSI does not require

penetration of the vagina; oral contact with the labia is sufficient.

Commonwealth v. Trimble, 615 A.2d 48, 50 (Pa.Super. 1992).

        Z.R. testified that Harrison’s “tongue was on [her] vagina, and it was

moving,” and that he licked the lips of her vagina. N.T., 10/31/18, at 83-84.

This was sufficient to establish, beyond a reasonable doubt, penetration. In

Interest of J.R., 648 A.2d 28, 33 (Pa.Super. 1994) (finding penetration

occurred where defendant licked victims vagina).

        Harrison next claims that the Commonwealth failed to prove Harrison

committed IDSI, statutory sexual assault or indecent assault because it failed

to prove that Harrison and Z.R. were not married. He argues that there was

no testimony about the absence of marriage of Z.R. and Harrison, and,

although there was testimony about Harrison’s wife, that alone does not prove

the absence of marriage to Z.R., as he could have been referring to an ex-

wife.

        A person commits a crime of IDSI at the statutory provision relevant

here where the person engages in deviate sexual intercourse with a

complainant “who is less than 16 years of age and the person is four or more

years older than the complainant and the complainant and person are not

                                     - 12 -
J-A19016-20



married to each other.” 18 Pa.C.S.A. § 3123(a)(7). Further, the crime of

statutory sexual assault occurs where the person “engages in sexual

intercourse with a complainant under the age of 16 years and that person is

11 or more years older than the complainant and the complainant and the

person are not married to each other.” 18 Pa.C.S.A. § 3122.1(b). “A person is

guilty of indecent assault if the person has indecent contact with the

complainant, causes the complainant to have indecent contact with the person

or intentionally causes the complainant to come into contact with seminal

fluid, urine or feces for the purpose of arousing sexual desire in the person or

the complainant and . . . (8) the complainant is less than 16 years of age and

the person is four or more years older than the complainant and the

complainant and the person are not married to each other.” 18 Pa.C.S.A. §

3126(a)(8). Therefore, to establish the convictions for IDSI, statutory sexual

assault, and indecent assault, the Commonwealth had to prove Harrison and

Z.R. were not married.

      Here, the testimony established that Z.R. and Harrison lived at different

residences, that Harrison was the dean at Z.R.’s school, and that A.G. was

unaware of the extent of the relationship. Further, Z.R. was 14, and Harrison

was 41, and Z.R. testified that Harrison mentioned his wife to Z.R. This was

sufficient to establish, beyond a reasonable doubt, that the 14-year-old victim

was not married to Harrison. The Commonwealth presented sufficient

evidence to establish the elements of the crimes beyond a reasonable doubt.




                                     - 13 -
J-A19016-20



      Harrison next claims that the court erred when it allowed the

Commonwealth to use the term “grooming” in its opening statement. He

argues the term is a term of art reserved for experts, and that it inflamed the

jury and suggested evidence that was irrelevant. He claims that “[d]riving a

student is not grooming, nor is texting, nor is conversing.” Harrison’s Br. at

31. He argues “[g]rooming is driving a complainant to an adult bookstore or

saloon, texting sexually explicit material or language, talking to a complainant

about sex or plans to have sex of the complainant’s history regarding same.”

Id. He claims “[n]either cunning diction nor cross examination can cure the

error here because what was promised in opening never appeared in the

record.” Id. at 32.

      We review a trial court’s decision to overrule an objection to a

prosecutor’s statements for an abuse of discretion. Commonwealth v.

Mollett, 5 A.3d 291, 311 (Pa.Super. 2010). “In reviewing prosecutorial

remarks to determine their prejudicial quality, comments cannot be viewed in

isolation but, rather, must be considered in the context in which they were

made.” Commonwealth v. Sampson, 900 A.2d 887, 890 (Pa.Super. 2006)

(quoting Commonwealth v. Correa, 664 A.2d 607, 609 (Pa.Super. 1995)).

“Generally, comments by the district attorney do not constitute reversible

error unless the unavoidable effect of such comments would be to prejudice

the jury, forming in their minds fixed bias and hostility toward the defendant

so that they could not weigh the evidence objectively and render a true

verdict.” Id. (quoting Correa, 664 A.2d at 609).

                                     - 14 -
J-A19016-20



      The trial court found that the “Commonwealth’s usage of the term

‘grooming’ was merely to add more color to their argument, as permitted

under Sampson.” Trial Court Opinion, filed Nov. 15, 2019, at 7 (“1925(a)

Op.”). It reasoned there was “no indication that the Commonwealth’s use of

the term negatively impacted the jury against [Harrison],” and that there was

“no evidence that the jury, upon hearing the term, [was] unable to fairly weigh

all of the evidence and render a verdict based upon the evidence presented.”

Id. This was not an abuse of discretion. We further note that Harrison was

able to present his definition of grooming, and argue that the conduct here

did not constitute grooming.

      In his next two issues, Harrison challenges the trial court’s evidentiary

rulings. We review a trial court ruling on admission of evidence for an abuse

of discretion. Commonwealth v. Talley, 236 A.3d 42, 55 (Pa.Super. 2020).

“An abuse of discretion is not merely an error of judgment, but if in reaching

a conclusion the law is overridden or misapplied, or the judgment exercised is

manifestly unreasonable, or the result of partiality, prejudice, bias or ill-will,

as shown by the evidence or the record, discretion is abused.” Id. (quoting

Geise v. Nationwide Life and Annuity Co. of America, 939 A.2d 409, 417

(Pa.Super. 2007)). Further, “for a ruling on evidence to constitute reversible

error, it must have been harmful or prejudicial to the complaining party.” Id.

(quoting Geise, 939 A.2d at 417).

      Harrison claims the court erred when it allowed the Commonwealth to

elicit testimony that a motel clerk was fired months after the allegations arose.

                                     - 15 -
J-A19016-20



He argues the Commonwealth was not able to prove Harrison was at the hotel,

because there were no record showing his presence. He claims the court used

its “discretion by filing the hole in the Commonwealth’s case with the

testimony of the . . . firing allowing the Commonwealth a location of the

allegations.” Harrison’s Br. at 33-34. He notes that the manager did not know

Harrison and did not know whether the former employee rented a room to

Harrison. He claims the evidence was more prejudicial than probative because

it “proved nothing, but the prejudiced was overwhelming.” Id. at 34-35.

      Relevant evidence is admissible, unless otherwise provided by law.

Pa.R.Evid. 402. Evidence is relevant if “(a) it has any tendency to make a fact

more or less probable than it would be without the evidence; and (b) the fact

is of consequence in determining the action.” Pa.R.Evid. 401. “The court may

exclude relevant evidence if its probative value is outweighed by a danger of

one or more of the following: unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” Pa.R.Evid. 403. Further, Pennsylvania Rule of Evidence

602 provides: “A witness may testify to a matter only if evidence is introduced

sufficient to support a finding that the witness has personal knowledge of the

matter. Evidence to prove personal knowledge may consist of the witness’s

own testimony.” Pa.R.Evid. 602. On cross-examination, a party may question

a witness about matters raised during direct examination, and “any facts

tending to refute inferences arising from matters raised during direct




                                    - 16 -
J-A19016-20



testimony.” Commonwealth v. Ogrod, 839 A.2d 294, 322 (Pa. 2003)

(quoting Commonwealth v. Begley, 780 A.2d 605, 627 (Pa. 2001)).

      The trial court concluded it did not err, reasoning:

         At trial, counsel argued that due to a lack of documentation,
         there was no indication as to what the employee in question
         was actually fired for. In response, th[e] [c]ourt held that
         the testimony concerning the reason for the employee’s
         firing would be permitted and that [Harrison’s] remedy
         would be to cross-examine the witness in question. Defense
         counsel did cross-examine the witness and asked if there
         was any other reason, bedside the ex-employee selling
         rooms under the table, that he was fired, to which the hotel
         manager answered “no.” There is no case law to suggest
         that a hotel manager, who has firsthand knowledge, cannot
         testify to the reasons an employee was fired without
         documentation.

1925(a) Op. at 7-8 (internal citations omitted).

      The trial court did not abuse its discretion. The manager had personal

knowledge as to why the employee was fired and the testimony that the

former employee, who was working on the day of the incident, was fired for

selling rooms without documentation was relevant to the case. Further, any

prejudicial effect did not outweigh the testimony’s probative value.

      Harrison next claims the court erred in precluding him from using A.G.’s

prior conviction during cross-examination. He alleges the conviction was a

crimen falsi conviction. He argues that, pursuant to Commonwealth v.

Cascardo, 981 A.2d 245 (Pa.Super. 2009), a federal conviction for tampering

with a witness is a crimen falsi conviction. He maintains that A.G.’s conviction

is similar and therefore is a crimen falsi conviction.



                                     - 17 -
J-A19016-20



      Pennsylvania Rule of Evidence 609 provides that crimen falsi crimes may

be used to attack the credibility of the witness:

         (a) In General. For the purpose of attacking the credibility
         of any witness, evidence that the witness has been
         convicted of a crime, whether by verdict or by plea of guilty
         or nolo contendere, must be admitted if it involved
         dishonesty or false statement.

Pa.R.Evid. 609(a). A crimen falsi crime “involves the element of falsehood,

and includes everything which has a tendency to injuriously affect the

administration of justice by the introduction of falsehood and fraud.”

Cascardo, 981 A.2d at 253 (quoting Commonwealth v. Jones, 5 A.2d 804,

805 (Pa. 1939)).

      The criminal docket for A.G. attached to Harrison’s motion in limine

provides that A.G. pled guilty to retaliation against a witness, 18 Pa.C.S.A. §

4953(a), and harassment, 18 Pa.C.S.A. § 2709(a)(4). Motion in Limine, filed

Oct.29, 2018, at Exh. B. Although she was charged with intimidation of a

witness, that charge was nolle prossed. Id. In his appellate brief, Harrison

argues that A.G. had a prior conviction for intimidation of a witness. At the

hearing on the motion in limine, the court noted “[t]he third issue is a

conviction for one of the . . . prosecution witnesses about a prior conviction

for retaliation against a witness.” N.T., 10/31/18, at 8-9. When denying the

motion, the court stated, “counsel had indicated he wishes to impeach the

witness with a prior conviction for intimidation of a witness.” N.T., 10/31/18,

258. Similarly, in its opinion issued pursuant to Pennsylvania Rule of Appellate

Procedure 1925(a), it stated that it “[could not] find any case law that would

                                     - 18 -
J-A19016-20



indicate that a conviction for intimidation of a witness would satisfy the

requirements of R. Evid. 609(a).” 1925(a) Op. at 8.2


____________________________________________


2   Retaliation against a witness provides:

           (a) Offense defined.--A person commits an offense if he
           harms another by any unlawful act or engages in a course
           of conduct or repeatedly commits acts which threaten
           another in retaliation for anything lawfully done in the
           capacity of witness, victim or a party in a civil matter.

18 Pa.C.S.A. § 4953(a). Intimidation of a witness provides:

           (a) Offense defined.--A person commits an offense if,
           with the intent to or with the knowledge that his conduct will
           obstruct, impede, impair, prevent or interfere with the
           administration of criminal justice, he intimidates or attempts
           to intimidate any witness or victim to:

           (1) Refrain from informing or reporting to any law
           enforcement officer, prosecuting official or judge concerning
           any information, document or thing relating to the
           commission of a crime.

           (2) Give any false or misleading information or testimony
           relating to the commission of any crime to any law
           enforcement officer, prosecuting official or judge.

           (3) Withhold any testimony, information, document or thing
           relating to the commission of a crime from any law
           enforcement officer, prosecuting official or judge.

           (4) Give any false or misleading information or testimony or
           refrain from giving any testimony, information, document or
           thing, relating to the commission of a crime, to an attorney
           representing a criminal defendant.

           (5) Elude, evade or ignore any request to appear or legal
           process summoning him to appear to testify or supply
           evidence.



                                          - 19 -
J-A19016-20



       It is unclear what crime—retaliation against a witness or intimidation of

a witness—the trial court considered when addressing this motion, and the

record includes evidence of a conviction for retaliation against, but not

intimidation of, a witness.3 We conclude that we need not address whether

the conviction should have been precluded because, even if the court erred in

not permitting Harrison to question A.G. regarding her prior conviction, the

error would be harmless.

       An error is harmless where:

          (1) the error did not prejudice the defendant or the
          prejudice was de minimis; (2) the erroneously admitted
          evidence was merely cumulative of other untainted evidence
          which was substantially similar to the erroneously admitted
          evidence; or (3) the properly admitted and uncontradicted
          evidence of guilt was so overwhelming and the prejudicial
          effect of the error was so insignificant by comparison that
          the error could not have contributed to the verdict.

Commonwealth v. Ballard, 80 A.3d 380, 398-99 (Pa. 2013) (quoting

Commonwealth v. Fears, 836 A.2d 52, 69 n.18 (Pa. 2003)). Here, Z.R.

testified as to Harrison’s conduct, Sergeant Simpkins testified regarding the

investigation, including Harrison’s statement that he brought Z.R. to the Econo

Lodge, and A.G. testified about finding messages exchanged between Harrison

and Z.R. Harrison cross-examined all witnesses, including A.G. Further, the
____________________________________________


          (6) Absent himself from any proceeding or investigation to
          which he has been legally summoned.

18 Pa.C.S.A. § 4952(a).

3 We note that in its brief the Commonwealth also states the crime at issue is
intimidation of a witness.

                                          - 20 -
J-A19016-20



Commonwealth entered into evidence some of the messages exchanged

between Harrison and Z.R. Considering the overwhelming evidence presented

at trial, the failure to question A.G as to the prior conviction did not result in

prejudice to Harrison.

      Harrison next raises three challenges to the discretionary aspects of his

sentence: (1) his sentence was harsh and excessive, and the court failed to

mention the guidelines or Harrison’s rehabilitative needs, including that he

was an educator with two misdemeanors; (2) the court improperly considered

his failure to take responsibility for the conduct; and (3) the court failed to

consider whether a sentence of total confinement was necessary.

      “The right to appellate review of the discretionary aspects of a sentence

is not absolute, and must be considered a petition for permission to appeal.”

Commonwealth v. Conte, 198 A.3d 1169, 1173 (Pa.Super. 2018). Before

reviewing the merits of Harrison’s claim, we must determine whether: “(1)

the appeal is timely; (2) the appellant has preserved his issue; (3) his brief

includes a concise statement of the reasons relied upon for allowance of an

appeal with respect to the discretionary aspects of his sentence; and (4) the

concise statement raises a substantial question whether the sentence is

inappropriate under the Sentencing Code.” Commonwealth v. Green, 204

A.3d 469, 488 (Pa.Super. 2019).

      Harrison filed a timely appeal, and included a concise statement of

reasons relied upon for allowance of appeal. We must therefore determine




                                     - 21 -
J-A19016-20



whether he raised the issues in a post-sentence motion and whether he has

raised a substantial question for our review.

      Harrison first claims that the sentence is harsh and excessive, and the

court failed to consider his background and rehabilitative needs. He raised this

issue in his post sentence motion. Further, the issue raises a substantial

question. See Commonwealth v. Caldwell, 117 A.3d 763, 770 (Pa.Super.

2015) (en banc) (claim of excessiveness coupled with failure to consider

rehabilitative needs raises substantial question). We will therefore address it.

      “Sentencing is a matter vested in the sound discretion of the sentencing

judge, and a sentence will not be disturbed on appeal absent a manifest abuse

of discretion.” Commonwealth v. Luketic, 162 A.3d 1149, 1162-63

(Pa.Super. 2017) (quoting Commonwealth v. Bricker, 41 A.3d 872, 875

(Pa.Super. 2012)). “[T]o establish that the sentencing court abused its

discretion, [the defendant] must establish, by reference to the record, that

the sentencing court ignored or misapplied the law, exercised its judgment for

reasons of partiality, prejudice, bias or ill will, or arrived at a manifestly

unreasonable decision.” Id. (quoting Commonwealth v. Williams, 69 A.3d

735, 741 (Pa.Super. 2013)) (alteration in original). “Where the sentencing

court had the benefit of a presentence investigation report (‘PSI’), we can

assume the sentencing court ‘was aware of relevant information regarding the

defendant’s character and weighed those considerations along with mitigating

statutory factors.’” Commonwealth v. Moury, 992 A.2d 162, 171 (Pa.Super.

2010) (quoting Commonwealth v. Devers, 546 A.2d 12, 18 (Pa. 1988)).

                                     - 22 -
J-A19016-20



      The court considered the PSI, the testimony from the sentencing hearing

and Harrison’s allocution. The court stated its reasons for the sentence

imposed, and did not abuse its discretion in imposing the sentence. This issue

is meritless.

      In his appellate brief, Harrison also claims the court erred because the

trial court “expressed surprise that Mr. Harrison maintained his innocence, a

stance that Mr. Harrison cannot be forced by the government to yield.”

Harrison’s Br. at 26.

      Harrison failed to include this claim in his post-sentence motion and

therefore waived the claim. See Commonwealth v. Cartrette, 83 A.3d

1030, 1043 (Pa.Super. 2013) (en banc) (finding discretionary aspect of

sentence claim waived where not raised in post-sentence motion). Further,

even if he had preserved the claim, we would conclude it lacks merit.

      This Court has concluded that it is “undoubtedly appropriate for a trial

court to consider a defendant’s lack of remorse as a factor at sentencing,

provided that it is specifically considered in relation to protection of the public,

the gravity of the offense, and the defendant’s rehabilitative needs.”

Commonwealth v. Bowen, 975 A.2d 1120, 1125 (Pa.Super. 2009). We

further held that “silence at sentencing may not form the basis of finding that

a defendant failed to take responsibility for his crimes, and that silence at

sentencing may not be the sole basis for finding that a defendant lacked

remorse.” Id. at 1127.




                                      - 23 -
J-A19016-20



      Here, Harrison did not remain silent at sentencing. Rather, he addressed

the court and continued to blame others for his crimes. The court did not use

his silence, but rather his allocution and his statements contained in the PSI,

when determining that he lacked remorse and failed to take responsibility.

Further, the court considered Harrison’s failure to take responsibility and lack

of remorse in relation to protection of the public, the gravity of the offense,

and his rehabilitative needs. The court did not an abuse its discretion.

      Harrison further “demands the protection” of the total confinement

sentencing provision, and argues the court made no statements as to whether

he had been convicted for another crime, whether he would be likely to commit

another crime if not incarcerated, or whether incarceration was required to

vindicate the authority of the court.

      Harrison did not raise this claim in his post-sentence motion and

therefore waived the claim. See Cartrette, 83 A.3d at 1043. Further, even if

he had raised it, we would conclude it lacks merit.

      Section 9725 provides:

         The court shall impose a sentence of total confinement if,
         having regard to the nature and circumstances of the crime
         and the history, character, and condition of the defendant,
         it is of the opinion that the total confinement of the
         defendant is necessary because:

         (1) there is undue risk that during a period of probation or
         partial confinement the defendant will commit another
         crime;

         (2) the defendant is in need of correctional treatment that
         can be provided most effectively by his commitment to an
         institution; or

                                        - 24 -
J-A19016-20


         (3) a lesser sentence will depreciate the seriousness of the
         crime of the defendant.

42 Pa.C.S.A. § 9725.

      In imposing the sentence of total confinement, the court considered the

PSI, and the testimony and allocution at the sentencing, when imposing

sentence. Further, Harrison fails to explain why a sentence of anything but

total confinement would have been appropriate for the convictions in this case.

The court did not abuse its discretion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/25/20




                                    - 25 -